DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-6, 8-11, 13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0072801 to Lupescu et al. (Lupescu) in view US 20180128145 to Uhrich et al. (Uhhrich).
In Reference to Claim 1
Lupescu, see Fig.5-6 and paragraph [0068], discloses:

	a. a hydrocarbon trap (522, 524); and 
	b. a gasoline particulate filter (526), located downstream from the hydrocarbon trap (522, 524).  wherein the system does not include a three way catalyst downstream of the hydrocarbon trap (emission control device 70 which may include a NOx trap as an alternative to the system, thus the system of Lupescu can be designed to include a NOx trap rather than a Three way catalyst, see paragraph [0027].) 
Lupescu, does not disclose
	The gasoline particulate filter (526) is formulated to oxidize the hydrocarbon contained in an exhaust gas.  
Uhirch discloses, see paragraph [0028];
	The gasoline particulate filter is formulated to oxidize the hydrocarbon contained in an exhaust gas, (particulate filter has a coating configured to trap and oxidize soot particles in the exhaust flow)
At the time claimed invention was filed it would have been obvious to an artisan of ordinary skill to include a coating into the gasoline particle filter, combine the teachings of Uhirch with Lupescu, since this would enable the practitioner of the primary reference to practice the advantage of aiding and regenerating the particles trapped by the GPF thus cleaning the filter and achieving a complete regeneration.

In Reference to Claim 2
Lupescu in view of Uhirch, see Fig.5-6 and paragraph [0027], discloses:

In Reference to Claim 4 and 15
Lupescu in view of Uhirch,, see Fig.5-6 and paragraph [0027], discloses:
	The system includes a three-way-catalyst (70) upstream of the hydrocarbon trap in a close-coupled position (emission control device 70 which may include a Three way catalyst or NOx trap).  
In Reference to Claim 5 and 10
Lupescu in view of Uhirch,, see Fig.5-6 and paragraph [0064], [0083] discloses:
	The hydrocarbon trap is formulated to adsorb a portion of hydrocarbon contained in an exhaust gas at temperatures up to about 350*C.
In Reference to Claim 6 and 11
Lupescu in view of Uhirch,, see Fig.5-6 and paragraph [0084], discloses:
	The hydrocarbon trap is also formulated to desorb hydrocarbons at a temperature of about 350°C or greater. 



In Reference to Claim 8
Lupescu in view of Uhirch,, see Fig.5-6 and paragraph [0068], discloses:
	The hydrocarbon trap (522, 524) and the gasoline particulate filter (526) comprise separate substrates, see Fig.5-6.  
In Reference to Claim 9
Lupescu in view of Uhirch,, see Fig.5-6 and paragraph [0068], discloses:
	A method of treating an exhaust gas from an internal combustion engine (10), comprising contacting the exhaust gas with:
	a. a hydrocarbon trap (522, 524); and
	b. a gasoline particulate filter (526), located downstream from the hydrocarbon trap (522, 524) wherein the system does not include a three way catalyst downstream of the hydrocarbon trap (emission control device 70 which may include a NOx trap as an alternative to the system, thus the system of Lupescu can be designed to include a NOx trap rather than a Three way catalyst, see paragraph [0027].) 
Lupescu, does not disclose
	The gasoline particulate filter (526) is formulated to oxidize the hydrocarbon contained in an exhaust gas.  
Uhirch discloses, see paragraph [0028];
	The gasoline particulate filter is formulated to oxidize the hydrocarbon contained in an exhaust gas, (particulate filter has a coating configured to trap and oxidize soot particles in the exhaust flow)
At the time claimed invention was filed it would have been obvious to an artisan of ordinary skill to include a coating into the gasoline particle filter, combine the 
  
In Reference to Claim 13
Lupescu in view of Uhirch,, see Fig.5-6 and paragraph [0068], discloses:
	The exhaust gas does not contact a three-way-catalyst.  (emission control device 70 which may include a NOx trap as an alternative to the system, thus the system of Lupescu can be designed to include a NOx trap rather than a Three way catalyst)

Response to Arguments
Applicant's arguments filed 05/06/2021 have been fully considered but they are not persuasive.
Applicant Argument:
	“The Examiner states that the subject-matter of pending claim 1 is disclosed in Figures 5-6 and paragraph [0068] of Lupescu. However, the Applicant respectfully disagrees on this point. In paragraphs [0059]-[0068] of Lupescu, for example, which refer to Figures 5-6, the filter 526 is only ever described as a "filter" or a "PM filter", i.e. not specifically a gasoline particulate filter (GPF). Moreover, paragraph [0065] discloses that the first and second PM filters may include, for example, diesel particulate filters (DPFs), but not GPFs..”

Examiner Response:

[AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect]	Further regarding paragraph [0065] recites “ The first and second PM filters may include, for example, at least one of diesel particulate filters, activated carbon pellets (microporous or macroporous), catalyzed zeolite pellets (microporous or macroporous), porous blocks of zeolite, metal screens of various gauges, natural fibers (such as cotton and/or paper), composite fibers, and foam blocks.” [Emphasis added]
	As highlighted above of Paragraph [0065] the filters first and second “may” include a diesel particulate filter or other elements, however assuming first and second PM filters are diesel particulate filter, structurally they are no different than that of gasoline particulate filter. The system of Lupescu uses a gasoline direct injection engine, which operate similar to a diesel engine but main fuel is gasoline.  As such Applicant interpretation of filter 526 being not a gasoline particulate filter is not persuasive. 

Applicant Argument: 
	Uhrich does not relate to an exhaust system according to the present invention in which a GPF is located downstream of a HC trap. Uhrich briefly mentions HC traps in 


Examiner Response:
	It should be noted that Uhrich is used as a secondary reference to teach that particulate filters such as GPF can be coated to trap and oxidize hydrocarbons. As such the claim rejection is maintained.

Applicant Argument:
	“without hindsight knowledge of the present invention, the cited documents would not motivate the skilled person to provide an exhaust system with the specific combination of features required by amended claim 1 with any expectation that this 

Examiner Response:
	It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Further the primary prior art Lupescu does disclose a gasoline direct injection engine being used in the system as such the prior art is applicable and rejection is maintained.

	 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY AYALA DELGADO whose telephone number is (571)270-3452.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark III Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/ANTHONY AYALA DELGADO/Primary Examiner, Art Unit 3746